And now, May 27, 1846, the opinion of the court was delivered by
Rogers, J.
— Had the estate been sold by the sheriff as the property *465of Zachariah G. Brown, on a judgment against him alone, his creditors would be entitled to receive the money arising from the sale, without any regard to opposing titles, well or ill-founded. And the reason is, that in such case the sheriff sells the interest of the debtor only; the right of the claimants to the land remaining unimpaired. It would be open to them, notwithstanding the sale, to assert their title by action of ejectment against the sheriff’s vendee, the maxim being caveat emptor. But where, as in this case, the judgment on which the sale is had is against several, as the sheriff’s sale passes to the sheriff’s vendee the rights of all against whom the judgment is rendered, the necessity of the case requires a different rule. The money raised by the sale, by the operation of law being substituted for the land, the proceeds (after paying the joint judgments) must be distributed to the owners of the real estate, whether the title be legal or equitable. In this way only can justice be done. Thus, when, on a joint judgment against two, the land of one is sold, the residue, after paying the joint debts, must be paid over to the owner of the estate sold, in exclusion of the other joint debtor and his creditors. The land is only liable in respect to the joint liens, and when they are paid, the remainder belongs to the owner of the estate. This is so obviously just as not to need the aid of either authority or argument.
In the case in hand, the land was sold on a judgment against all the heirs of John Brown, from whom the estate descended, and consesequently, on the principle stated, the fee in the premises passes to the sheriff’s vendee, the title of all the joint debtors being divested by the sale. This state of facts makes it necessary to examine the extent and nature of the title of Zachariah G. Brown. The land being converted into money, it is impracticable, by any other mode, to protect the equitable interest of the joint debtors to the estate sold by the sheriff.
The facts of the case, which are well stated by the auditor, in the absence of contradictory proof, we must take to be true.
John Brown, deceased, who in his lifetime owned the tract of land sold by the sheriff, and died seised of the same, left five sons, viz., Allen, John, (since deceased, leaving heirs,) Thomas, George, and Zachariah; and two daughters, Mary Ann and Elizabeth, (which last mentioned intermarried with James Ross, who is dead, leaving nine children.) The tract of land was sold by the Treasurer of Hunting-don county, on the second Monday of June, 1840, to Thomas Reed, for the sum of ten dollars. The taxes and costs were four dollars and twenty-eight cents, and tire bond of Thomas Reed was given for the overplus, and filed in the prothonotary’s office. In the spring of 1842, Zachariah G. Brown, acting under the authority of a general power of *466attorney from all the heirs of John Brown, refused to redeem the land as the attorney for the heirs, but obtained from Thomas Reed an assignment of the treasurer’s deed to himself, and for his own use, for the consideration of ten dollars, and the payment of the previous taxes and costs. The auditor correctly decided that, by this proceeding, Z. G. Brown acted in dereliction of the trust reposed in him, and the duty he owed the other heirs, and that the equitable title was not divested. Ey virtue of the treasurer’s sale, and the conveyance of the purchaser, Zachariah G. Brown, it is true, became seised of the legal title, but in trust for his constituents, viz., himself and the other heirs. For their benefit alone had he authority to purchase. Courts of justice exact the most scrupulous good faith from agents of every description during the continuance of the agency. To prevent fraud, they cannot purchase the estate of-their principals for their own benefit, but in trust. If the principal ratifies the purchase, with a full knowledge of all the circumstances, it validates it, for the sale is not void, but voidable. But that cannot be urged here, for the heirs took the earliest opportunity to assert their rights as the equitable owners, in part, of the land, and as such entitled, after payment of the joint debts, to a fair distribution of the proceeds of sale. These principles are enforced in many cases. Thus it is rule* that one of two devisees cannot purchase an encumbrance on their joint estate, and use it to sell the land, and deprive the other of his property. In that case, he is but a trustee. So when two tenants in common had heard of an adverse title, and agreed to join in'defending against it, or in purchasing, they are bound to deal fairly with each other. The purchase of one accrues to the benefit of both. If one purchases the title for a small sum, he must hold it in trust for the other. These principles are fully stated by Mr. Justice Huston in Smiley v. Dixon, 1 Penna. Rep. 441, and are supported by the authorities. When confidence is reposed, the law forbids it shall be abused. To prevent abuse, it turns the purchaser into a trustee, Rankin v. Porter, 7 Watts, 390.
It is an elementary principle, that creditors are placed in no better situation than the debtor; so that the creditors of Zachariah G. Brown stand in his place, and have a lien on the proceeds only to the extent of his interest in the estate sold.
The appellant complains that an issue was not directed; but the court is not bound to direct an issue unless requested. That an issue was desired by either party nowhere appears in th& record.
Decree affirmed.